            Case 1:20-mj-11830-UA Document 6 Filed 11/23/20 Page 1 of 2




                    PETER R. WILLIS, ESQUIRE, LLP
                       26 Journal Square Plz, Ste. 1201  Jersey City, New Jersey 07306
                             Telephone 201 -659-2090 Facsimile 201 -659-1964


Peter R. Willis, NJ Bar                                                      Honorable Kevin G. Callahan
                                                                              Of Counsel

November 23, 2020

VIA ECF ONLY

Honorable Kevin N. Fox
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


        RE:      United States v. Terrence Chalk
                 20 Mag. 11830

Dear Judge Fox:

I am writing this letter to Your Honor in response to the Government’s letter dated November 19,
2020. In said letter, the Government seeks to amend the Court’s November 17, 2020 order, which
imposes a notice requirement on the “Chairman’s Fund” account for any transfer in an amount in
excess of $10,000. The Government requests that Your Honor impose additional restrictions on Mr.
Chalk’s finances, specifically, that “the defendant must not spend, transfer or withdraw, $10,000 or
more in a single transaction from the Wells Fargo Bank Account ending in Account Number x70032
and bearing the name ‘Greenlight Investment Partner Inc.’”

The Government states in its letter to Your Honor that it requests the modification of the Court’s
November 17, 2020 order to make Mr. Chalk’s obligation “clearer.” However, the Government’s
request does not seek to clarify the Court’s order as to notice for the “Chairman’s Fund” account, but
seeks to impose additional restrictions on a separate account, to wit, the “Greenlight Investment
Partner Inc.” account. This request is made by the Government without any showing as to why the
proposed restriction is necessary to protect investors. In fact, that account is used specifically to pay
investors their returns as recently as this past Friday. If the Court were to grant the Government’s
request it would in essence stop or significantly restrict Mr. Chalk’s ability to pay investors their
financial returns, which is exactly what the Government complains of in the allegations against him.
          Case 1:20-mj-11830-UA Document 6 Filed 11/23/20 Page 2 of 2

For these reasons, we respectfully object to the Government’s proposed modification of the Court’s
November 17, 2020 order.

                                                                 Respectfully submitted,
                                                                 /s/ Peter R. Willis
                                                                 Peter R. Willis, Esq.


Cc:    Martin Bell, A.U.S.A. (by ECF)
       Robert Boone, A.U.S.A. (by ECF)




                                                2
